ACCEPTED
                                                                                          01-14-00857-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      5/5/2015 3:37:31 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK



                    No. 01-14-00857-CR
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                           IN THE COURT OF APPEALS                    HOUSTON, TEXAS
                        FOR THE FIRST DISTRICT OF TEXAS           5/5/2015 3:37:31 PM
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk

             Jesse Dimas Alvarado, appellant
                            v.
                 State of Texas, appellee

                    On Appeal from the 185th District Court
                           Harris County, Texas
                               Tr. Ct. No. 1410607



                  ERRATA SHEET AS TO
                   APPELLANT’S BRIEF

      Appellant, Jessie Dimas Alvarado, files this Errata Sheet to notify the Court

and attorney for the State of Texas that pages 39 and 40 of Appellant’s Brief

mistakenly state “Rudy” when it should state “Alfred.” That is, Alfred purchased

the pistol, not Rudy. The record cites regarding this are discussed on pages 13

thru 17 of the Statement of Facts portion of Appellant’s Brief.




                                         1
                                    Respectfully submitted,

                                    /s/Timothy A. Hootman_____
                                    Timothy A. Hootman
                                    SBN 09965450
                                    2402 Pease St
                                    Houston, TX 77003
                                    713.247.9548
                                    713.583.9523 (fax)
                                    E-mail: thootman2000@yahoo.com
                                    ATTORNEY      FOR   APPELLANT, JESSIE DIMAS
                                    ALVARADO


              CERTIFICATE OF SERVICE
       I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the

following attorneys by personal mail, by commercial delivery service, or by

fax:

       Neil Krugh
       Sarah Bruchmiller
       Harris County District Attorney’s Office
       1201 Franklin
       Houston, TX 77002
Dated: May 5, 2015.

                                    /s/Timothy A. Hootman_____
                                    Timothy A. Hootman




                                       2